Case 1:18-cv-00317-JB-N Document 311 Filed 03/26/21 Page 1 of 1               PageID #: 3985




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

 WILLIAM HEATH HORNADY, et al.,                  )
                                                 )
                       Plaintiffs,               )
                                                 )
 v.                                              )
                                                   CIVIL ACTION NO. 1:18-00317-JB-N
                                                 )
 OUTOKUMPU STAINLESS USA,                        )
                                                 )
                       Defendant.                )

                                               ORDER

        This matter is before the Court on Defendant’s Motion to amend the Scheduling Order

 and to continue this case from the Court’s May trial Calendar (Doc. 307) and the Plaintiffs’

 response. (Doc. 308). The Defendant’s Motion is Denied.

        A pretrial conference is currently scheduled for April 13, 2021. The Court expects and

 orders all parties to be in attendance, in person. Attendance by electronic means is not

 permitted. Counsel shall be prepared to discuss outstanding motions, ongoing discovery

 disputes, sanctions and the trial schedule.

        DONE and ORDERED this 25th day of March, 2021.

                                               /s/ JEFFREY U. BEAVERSTOCK
                                               UNITED STATES DISTRICT JUDGE




                                                 1
